 1
   SHAWN HALBERT (CSBN 179023)
 2 214 Duboce Avenue

 3 San Francisco, California 94103
   Telephone: (415) 703-0993
 4 shawn@shawnhalbertlaw.com

 5 Attorney for Defendant Larry J. Gerrans

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10

11   UNITED STATES OF AMERICA                        )   CASE NO. CR 18-00310 EMC
                                                     )
12                                                   )   DEFENDANT’S RESPONSE TO
                                                     )   GOVERNMENT REQUEST FOR INQUIRY
13      v.                                           )   INTO THE AUTHENTICITY OF EXHIBIT 1 TO
                                                     )   THE OCTOBER 26, 2020 DECLARATION OF
14                                                   )   SHAWN HALBERT (DKT 303-1)
15                                                   )
     LARRY J. GERRANS,                               )   Date: November 4, 2020
16                                                   )   Time: 9:30 a.m.
             Defendant.                              )   Court: Honorable Edward M. Chen
17                                                   )
                                                     )
18
19                                             INTRODUCTION
20           The government requests a judicial inquiry into Docket 301-1, Dr Ernst’s Addendum to his
21 Forensic Psychological Evaluation. Dkt No. 313. The mystery is easily solved. The defense gave the

22 final signed and dated Addendum to U.S. Probation and the government a month ago, but accidentally

23 filed Dr. Ernst’s draft Addendum with the final sentencing memorandum. Being alerted to the filing

24 mistake by the government’s sentencing response, the defense did not think it was appropriate to

25 formally withdraw the draft Addendum because it assumed the government and Court would want to

26 review both. The final Addendum is substantially more detailed than the draft but is not inconsistent.

27                                                       1
28 Def’s Response to Gov. Mtn for Judicial Inquiry
     CASE NO. CR 18-00310 EMC
 1                                                   DISCUSSION

 2          After Judge Kim issued her order denying Mr. Gerrans’ motion to reopen bail proceedings on

 3 July 22, 2020, the defense asked Dr. Ernst to reply to the points raised in the order. Dr. Ernst was on

 4 vacation for most of August and produced a draft response in September. Dr. Ernst produced a more

 5 detailed Addendum, which was signed and dated, to the defense on September 22, 2020, and the defense

 6 provided it to U.S. Probation and the government the same day it was received.

 7          On October 26, 2020, undersigned counsel accidentally filed the draft of Dr. Ernst’s Addendum

 8 as Docket 301-1. The government filed its response to defendant’s sentencing memorandum, Dkt No.
 9 306, and pointed out that the defense had produced a different (signed and dated) Addendum to Dr.

10 Ernst’s Report to the government and U.S. Probation on September 22, 2020, which was the same day

11 that the Addendum was completed. The defense considered withdrawing Dkt No. 301-1 but thought that

12 although erroneously-filed, it should remain in the record in the event that the government and Court

13 wished to compare the two. The defense did not consider that the Court would think that the defense was

14 trying to pass off an undated and unsigned report as the “real” Addendum when counsel had given the

15 signed and dated report to the parties more than a month earlier.

16          The defense sincerely apologizes for the mistake and any ensuing confusion. 1

17                                               CONCLUSION

18          The government suggests that defense counsel, by sleight of hand and in a clumsy attempt to

19 commit perjury, filed an unsigned, undated report after giving a signed and dated report to the

20 government and U.S. Probation a month earlier. While defense counsel’s apology is certainly

21 appropriate, a “judicial inquiry” is not.

22 Dated: November 2, 2020                               Respectfully submitted,
                                                               /s/
23                                                       SHAWN HALBERT
24                                                       Counsel for Defendant Larry J. Gerrans

25   1
    As an explanation but not an excuse, defense counsel’s paralegal in the Gerrans’ case was in an
   accident on the Bay Bridge on October 12 and was not able to be in the office to assist with the filing on
26 October 26. Defense counsel simply uploaded the draft rather than the final report during the e-filing.

27                                                       2
28 Def’s Response to Gov. Mtn for Judicial Inquiry
     CASE NO. CR 18-00310 EMC
